Appellant was convicted of operating a motor vehicle on a public highway while under the influence *Page 579 
of intoxicating liquor, in violation of section 1, chapter 126, Acts of 1937, Burns `Ann. St. 1933, § 47-517 (June, 1938 Supp.).
There was a plea of not guilty, followed by a trial by the court, and a finding and judgment of guilty. The motion for a new trial assigned as reasons: (1) that the finding of the court is contrary to law, and (2) that the finding of the court is not sustained by sufficient evidence. The overruling of the motion for a new trial is the only error assigned.
Whether appellant was under the influence of intoxicating liquor at the time and place charged, was a question of fact for the court. Basson v. State (1933), 205 Ind. 532, 187 1-3.  N.E. 344. The record discloses that three witnesses for the state testified that at the time in question appellant was under the influence of intoxicating liquor. This court will not weigh the evidence, and in considering the evidence we will consider only that which is most favorable to the state. Carlin v. State (1933), 204 Ind. 644,184 N.E. 543.
The judgment is affirmed.